DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on February 24, 2021. 
Claims 1, 14, 19-20, and 22 have been amended.
Claims 8-9, 11, 15, and 18 have been canceled. 
Claims 1-7, 10, 12-14, 16-17, and 19-22 are still pending. 
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. Regarding claims 1, 14, and 19-20, Applicant argues Chen and Anderson fail to disclose a porous matrix that extends perpendicular to a direction that the electrons are emitted by the electron source. However, Chen discloses having a matrix (Fig. 7, 270) with a width that extends perpendicularly to the direction (Fig. 7, matrix 270 has width that is perpendicular to emission direction of electrons) of the emitted electrons in Fig. 7. As currently written, the claim does not specify the size or shape of the porous matrix, and only recites that the matrix extends in a direction that perpendicular to the electron emission direction.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness between the target  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-14, 16-17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2015/0364288) in view of Anderson (U.S. 5,541,975).
Regarding claim 1:
Chen discloses an X-ray tube comprising: 
a vacuum enclosure (Fig. 3, 260) having an electron source (Fig. 3, 240) and anode (Fig. 3, 220) disposed therein, the anode (Fig. 3, 220) having a target surface (Fig. 1, 220) positioned to receive electrons emitted by the electron source (Fig. 3, 240);
 a thermal structure (Fig. 3, 210) interfaced directly with the anode (Fig. 3, 220), the thermal structure (Fig. 3, 210) defining a fluid passageway (Fig. 3, 270) that is configured to circulate a coolant (Fig. 3, F’); and 
a thermally conductive porous matrix (Fig. 3, 270) disposed within the fluid passageway so as to facilitate the transfer of heat generated at the target surface to the coolant ([0031], heat dissipation using cooling fluid),
wherein the porous matrix (Fig. 3, 270) extends perpendicular to a direction (Fig. 3, matrix 270 has width that extends perpendicular to a direction of electron emission) that the electrons  (Fig. 7, electrons emitted by source 240) are emitted by an electron source (Fig. 7, 240). 
However, Chen fails to disclose wherein the thermally conductive porous matrix comprises a plurality of particles having a shape selected from the group consisting of substantially spherical and substantially cylindrical.
Anderson teaches wherein the thermally conductive porous matrix (Col. 20, lines 55-67, porous mass) comprises a plurality of particles (Col. 20, lines 62-67, plurality of particles) 
It would have obvious to one of an ordinary skill in the art before the effective filing date to substitute the porous matrix of Chen with the porous matrix taught by Anderson in order to increase the effectiveness of heat transfer for more efficient operation (Anderson; Col. 20, lines 55-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 1, wherein the fluid passageway (Chen; Fig. 3, 270) includes an inlet (Chen; Fig. 3, fluid moving into fluid passageway 270) configured to introduce the coolant into the fluid passageway (Chen; Fig. 3, 270), and an outlet (Chen; Fig. 3, 262a) configured to output the coolant from the fluid passageway (Chen; Fig. 3, fluid moves out fluid passageway 270).
Regarding claim 3:
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 2, wherein the coolant is delivered at a predetermined pressure (Anderson; Col. 18, lines 44-50, water flowing at atmospheric pressure) through the thermally conductive porous matrix (Anderson; Col. 18, lines 44-50, water flowing at atmospheric pressure).
It would have obvious to one of an ordinary skill in the art before the effective filing date to substitute the porous matrix of Chen with the porous matrix taught by Anderson in order to increase the effectiveness of heat transfer for more efficient operation (Anderson; Col. 20, lines 55-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 2, wherein the coolant is delivered at a predetermined flow rate through the thermally conductive porous matrix (Chen; [0024], suitable fluid flow).
Regarding claim 5:
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 1, further comprising a pump (Chen; Fig. 1, 50) configured to deliver the coolant to the fluid passageway.
Regarding claim 6:
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 1, wherein the thermally conductive porous matrix is arranged to define a plurality of fluid flow paths within the fluid passageway (Chen; [0033], plurality of flow paths).
Regarding claim 7:
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 1, wherein the thermal structure comprises a thermally conductive material (Chen; [0022], porous structure is made of a metal material with high thermal conductivity).
Regarding claim 10:
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 1, wherein the plurality of particles (Anderson; Col. 20, lines 62-67, plurality of particles) are attached to one another so as to form the thermally conductive porous matrix (Anderson; Col. 20, line 62-Col. 21, line 5, plurality of particles brazed together)
It would have obvious to one of an ordinary skill in the art before the effective filing date to substitute the porous matrix of Chen with the porous matrix taught by Anderson in order to 
Regarding claim 12:
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 1, wherein the thermally conductive porous matrix is comprised of a material selected from the group consisting of carbon, copper (Anderson; Col. 20, lines 60-65, copper), steel, brass, tungsten, aluminum, magnesium, nickel, gold, silver, aluminum oxide, beryllium oxide and graphite.
It would have obvious to one of an ordinary skill in the art before the effective filing date to substitute the porous matrix of Chen with the porous matrix taught by Anderson in order to increase the effectiveness of heat transfer for more efficient operation (Anderson; Col. 20, lines 55-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Chen and Anderson discloses the x-ray tube as recited in claim 1, wherein the anode (Chen; Fig. 3, 220) is substantially stationary (Chen; Fig. 3, anode 220 is stationary) with respect to the electron source (Chen; Fig. 3, 240).
Regarding claim 14:
an anode for an X-ray tube, the anode comprising: 
a body (Fig. 3, 260) having a first surface (Fig. 3, 210) and a second surface (Fig. 3, lower portion of 260), wherein the first surface (Fig. 3, 210) includes a target region (Fig. 3, 220) positioned to receive electrons;

 a fluid reservoir (Fig. 3, 270) formed within an interior region of the heat sink (Fig. 3, 270) and configured to receive a coolant (Fig. 3, F’); and 
a porous matrix (Fig. 3, 270) disposed within the fluid reservoir, 
wherein the porous matrix (Fig. 3, 270) extends perpendicular to a direction (Fig. 3, matrix 270 has width that extends perpendicular to a direction of electron emission) that the electrons  (Fig. 7, electrons emitted by source 240) are emitted by an electron source (Fig. 7, 240). 
However, Chen fails to disclose a plurality of particles attached to one another so as to form a porous matrix disposed within the fluid reservoir, wherein the plurality of particles are substantially spherical or cylindrical in shape.
Anderson teaches a plurality of particles (Col. 20, line 62-Col. 21, line 5, plurality of particles brazed together) attached to one another so as to form a porous matrix (Col. 20, line 62-Col. 21, line 5, plurality of particles brazed together) disposed within the fluid reservoir (Col. 20, line 45-Col. 21, line 5, flowing within porous mass), wherein the plurality of particles are substantially spherical (Col. 20, lines 60-65, particles having spherical shape) or cylindrical in shape.
It would have obvious to one of an ordinary skill in the art before the effective filing date to substitute the porous matrix of Chen with the porous matrix taught by Anderson in order to increase the effectiveness of heat transfer for more efficient operation (Anderson; Col. 20, lines 
Regarding claim 16:
The combination of Chen and Anderson discloses the anode as defined in claim 14, wherein the heat sink (Chen; Fig. 3, 270) is integrated within the body (Chen; Fig. 3, 260) between the first surface (Chen; Fig. 3, 210) and the second surface (Chen; Fig. 3, lower portion of 260).
Regarding claim 17:
The combination of Chen and Anderson discloses the anode as defined in claim 14, wherein the plurality of particles are comprised of a thermally conductive material (Chen; [0022], porous structure is made of a metal material with high thermal conductivity).
Regarding claim 19:
Chen discloses an x-ray tube cooling system for use in conjunction with an x-ray tube having a stationary anode, the x-ray tube cooling system comprising: 
(a) at least one fluid passageway (Fig. 3, 270) disposed proximate to the stationary anode (Fig. 3, 220) so that a flow of coolant passing through the at least one fluid passageway absorbs at least some heat from the stationary anode ([0031], cooling target base); 
(b) an external cooling unit (Fig. 1, 50, pump), the external cooling unit (Fig. 1, 50, pump) circulating the flow of coolant through the at least one fluid passageway (Fig. 3, 270) at a predetermined fluid flow rate ([0024], suitable fluid flow); and
 (c) a porous matrix (Fig. 3, 270) disposed substantially within the at least one fluid passageway (Fig. 3, 270) so that at least a portion of heat generated in the stationary anode is 
wherein the porous matrix (Fig. 3, 270) extends perpendicular to a direction (Fig. 3, matrix 270 has width that extends perpendicular to a direction of electron emission) that  electrons  (Fig. 7, electrons emitted by source 240) are emitted by an electron source (Fig. 7, 240). 
However, Chen fails to disclose a plurality of particles attached to one another, wherein the plurality of particles have a shape selected from the group consisting of substantially spherical and substantially cylindrical.
Anderson teaches a plurality of particles (Col. 20, line 62-Col. 21, line 5, plurality of particles brazed together) attached to one another (Col. 20, line 62-Col. 21, line 5, plurality of particles brazed together), wherein the plurality of particles have a shape selected from the group consisting of substantially spherical (Col. 20, lines 60-65, particles having spherical shape) and substantially cylindrical.
It would have obvious to one of an ordinary skill in the art before the effective filing date to substitute the porous matrix of Chen with the porous matrix taught by Anderson in order to increase the effectiveness of heat transfer for more efficient operation (Anderson; Col. 20, lines 55-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20:
Chen discloses a method for cooling at least a portion of an x-ray tube, the x-ray tube including a vacuum enclosure having an electron source and an anode substantially disposed 
(a) providing a flow of coolant (Fig. 3, F’) at a predetermined flow rate ([0024], suitable fluid flow); and
 (b) directing the coolant into contact with a porous matrix ([0031], cooling target base), wherein thermal energy generated at the target surface is conducted to the plurality of particles and transferred to the coolant via convection ([0031], cooling target base), wherein the plurality of particles have a shape selected from the group consisting of substantially spherical and substantially cylindrical.
wherein the porous matrix (Fig. 3, 270) extends perpendicular to a direction (Fig. 3, matrix 270 has width that extends perpendicular to a direction of electron emission) that the electrons  (Fig. 7, electrons emitted by source 240) are emitted by an electron source (Fig. 7, 240). 
However, Chen fails to disclose plurality of particles attached to one another, wherein the plurality of particles have a shape selected from the group consisting of substantially spherical and substantially cylindrical.
Anderson teaches plurality of particles attached to one another (Col. 20, line 62-Col. 21, line 5, plurality of particles brazed together) wherein the plurality of particles have a shape selected from the group consisting of substantially spherical (Col. 20, lines 60-65, particles having spherical shape) and substantially cylindrical.
It would have obvious to one of an ordinary skill in the art before the effective filing date to substitute the porous matrix of Chen with the porous matrix taught by Anderson in order to increase the effectiveness of heat transfer for more efficient operation (Anderson; Col. 20, lines 
Regarding claim 22: 
The combination of Chen and Anderson discloses the X-ray tube as defined in claim 1, wherein a thickness (Chen; Fig. 3, thickness of 210) between the target surface (Chen; Fig. 3, 220) and the thermally conductive porous matrix (Chen; Fig. 3, 270) is uniform (Chen; Fig. 3, Thickness of 210 is uniform). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2015/0364288) in view of Anderson (U.S. 5,541,975) as applied to claim 1 above, and further in view of Heinrich (DE 345277; all notations are directed to translated Heinrich).
Regarding claim 21:
The combination of Chen and Anderson discloses The X-ray tube as defined in claim 1.
However, the combination of Chen and Anderson fails to disclose wherein the thermally conductive porous matrix is on an opposite side of a target support structure relative to the target surface of the anode along a direction that the electrons are emitted by the electron source.
Heinrich teaches wherein the thermally conductive porous matrix (Fig. 1, b) is on an opposite side of a target support structure (Fig. 1, a) relative to the target surface (Fig.1, d) the anode along a direction (Fig. 1, matrix d is located on the opposite side of the target support structure) that the electrons are emitted by the electron source.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the matrix of Chen and Anderson with the matrix positioning taught by Heinrich in order to improve thermal conductivity for better heat control (Heinrich; Pg. 3, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snyder (U.S. 2002/0085676)- X-ray tube cooling 
Thayer (U.S. 7,044,199)- Heat exchanger that uses a porous core for cooling. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884